       Case 1:19-cv-03185-RDM Document 148 Filed 04/30/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                             Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO VACATE THE
  PRELIMINARY INJUNCTION IN ITS ENTIRETY, FOR INTERIM RELIEF
 UNDER RULE 62(d), AND FOR AN INDICATIVE RULING UNDER RULE 62.1

      Pursuant to this Court’s minute order of April 30, 2021, defendants file this

response indicating that they do not oppose the relief sought in plaintiffs’ motion [147]

and their proposed order [147-1]. As the parties explained at today’s status hearing,

the preliminary injunction is moot and vacatur of the preliminary injunction order

and opinion is warranted under United States v. Munsingwear, 340 U.S. 36, 39

(1950). Because the parties worked together on the proposed order, it supersedes the

proposed order that defendants were planning to file with their response. This case

is now ripe for this Court’s disposition of the Rule 62.1 motion.
       Case 1:19-cv-03185-RDM Document 148 Filed 04/30/21 Page 2 of 2




Dated: April 30, 2021         Respectfully submitted,

                              KARL A. RACINE
                              Attorney General for the District of Columbia

/s/ Fernando Amarillas                  /s/ Loren L. AliKhan
FERNANDO AMARILLAS [974858]             LOREN L. ALIKHAN [997064]
Acting Deputy Attorney General          Solicitor General
Public Interest Division                /s/ Carl J. Schifferle
/s/ Micah Bluming                       CARL J. SCHIFFERLE [463491]
MICAH BLUMING [1618961]                 Deputy Solicitor General
HONEY MORTON [1019878]                  Office of the Solicitor General
GAVIN N. PALMER [1619264]               Office of the Attorney General
Assistant Attorneys General             400 Sixth Street, N.W., Suite 8100
Equity Section                          Washington, D.C. 20001
ROBERT A. DEBERARDINIS, JR.             loren.alikhan@dc.gov
[335976]                                carl.schifferle@dc.gov
Senior Assistant Attorney General
Civil Litigation Division
Office of the Attorney General
400 Sixth Street, N.W., Suite 10100
Washington, D.C. 20001
micah.bluming@dc.gov
honey.morton@dc.gov
gavin.palmer@dc.gov
robert.deberardinis@dc.gov


                              Counsel for Defendants
